Title: To James Madison from William Pinkney, 25 November 1808
From: Pinkney, William
To: Madison, James



(Duplicate)
Sir,
London. Novr. 25. 1808.

I have the Honour to send enclosed a copy of a Letter received last Night, from Mr. Canning, in Answer to my Letter to him of the 10th. of last Month.
The Tone of this Letter renders it impossible to reply to it; with a View to a Discussion of what it contains, although it is not without farther Inadvertencies as to facts; and many of the Observations are open to Exception.  I intend, however, to combine with an Acknowledgement of the Receipt of it two short Explanations.  The first will relate to the new and extraordinary Conjecture, which it intimates, that my Authority was contingent; and the second will remind Mr. Canning that my Letter of the 10th. of October does not, as he imagines, leave unexplained the Remark that "the Provisional Nature of my offer, to make my Proposal in Writing, arose out of Circumstances"; but, on the contrary, that the Explanation immediately follows the Remark.
The Union is not yet returned from France.  Lieut. Gibbon arrived in London more than three Weeks ago and delivered your Letter of the 9th. of September, with Duplicates of Papers in the Care of the Little William, and Copies of Letters which lately passed between the Department of State and Mr. Erskine.  I have the Honour to be With the highest Consideration Sir, Your most Obedient Humble Servant
Wm: Pinkney
